Per Curiam.
The order of the General Term reversing the conviction of the trial court in this case, and granting a new trial, does not state upon what ground, or for what reason the judgment of conviction was reversed. ' When, in the exercise of its discretion the General Term refuses to grant a new trial, such discretion, is not re viewable in this court. An appeal to this court from a judgment of conviction, brings up for review only questions of law. Unless, therefore, the order of the General Term shows that the Supreme Court has exercised its discretion and refused a new trial upon the facts, and granted it only for errors of law, there is nothing for this court to review on appeal to it. People v. Boas, 92 N. Y. 560 ; 1 N. Y. Crim. Rep. 287.
The order being defective in the particulars indicated, it cannot be said that the court below committed any error, and the appeal should be dismissed.
All concur.